



EMPLOYMENT AGREEMENT


This Employment Agreement, dated as of July 28, 2017 (the “Agreement”), is made
between Kindred Biosciences, Inc. (the “Company” or “Kindred”), and Wendy Wee
(“Executive”).
WHEREAS, the Company and the Executive are parties to a letter of employment
dated as of December 10, 2014, as amended by Amendment No. 1 to Letter of
Employment dated as of May 19, 2017 (jointly, the “Employment Letter”); and
WHEREAS, this Agreement amends and restates the employment relationship
previously provided under the Employment Letter.
NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the Company and the
Executive hereby agree the Employment Letter is hereby amended and restated as
follows:


1.    Employment.


(a)    Title and Duties. The Company will employ Executive, and Executive will
be employed by the Company, as Chief Financial Officer (“CFO”), reporting to the
CEO of the Company (“CEO”). Executive will have the responsibilities, duties and
authority commensurate with said position.


(b)    Devotion to Duties. For so long as Executive is employed hereunder,
Executive will faithfully execute the responsibilities of the Chief Financial
Officer position, as may be defined by the CEO from time to time.


2.    Term of Employment.


(a)    Term. The Executive’s employment by the Company under this Agreement
shall commence on July 28, 2017 (the “Commencement Date). The Executive is
employed on an at-will basis and, subject to the provisions of Section 4, either
the Executive or the Company may terminate the employment relationship at any
time for any reason. The duration of Executive’s employment is hereafter
referred to as the “Term.”


(b)    Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder will terminate upon the earliest to occur of
the following:


(i)    Death. Immediately upon Executive’s death;


(ii)   Disability. Immediately upon Executive’s disability. For purposes of this
Agreement, “Disability” shall mean Executive’s inability, in good faith judgment
of the Company, to further perform Executive’s duties and responsibilities as
contemplated herein because Executive’s physical or mental health has become so
impaired as to make such performance impossible or impractical, which inability
continues for one hundred twenty (120) days or more within any twelve (12) month
period (either consecutively or cumulatively).







--------------------------------------------------------------------------------





(iii)   Termination by the Company.


(A)    If for Cause, then upon written notice to Executive by the Company to
Executive that states that Executive’s employment is being terminated for Cause
(as defined below) and sets forth the specific alleged Cause for termination and
the factual basis supporting the alleged Cause, which termination shall be
effective on the date of such notice or such later date as specified in writing
by the CEO; or


(B)    If without Cause, then upon written notice by the Company to Executive
that Executive’s employment is being terminated without Cause, which termination
shall be effective on the date of such notice or such later date as specified in
writing by the CEO; or


(iv)    Termination by Executive.


(A)    If for Good Reason (as defined below), then upon written notice by
Executive to the Company that states that Executive is terminating Executive’s
employment for Good Reason (as defined below) and that sets forth the specific
alleged Good Reason for termination and the factual basis supporting the alleged
Good Reason, which termination shall be effective thirty (30) days after the
date of such notice; provided that if the Company has cured the circumstances
giving rise to the Good Reason by such date, then such termination shall not be
effective; or


(B)    If without Good Reason, then upon written notice by Executive to the
Company that Executive is terminating Executive’s employment, which termination
shall be effective immediately after the date of such notice.


Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder if such Cause exists.


(c)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
that either Executive has (i) been grossly negligent in the performance of
Executive’s duties to the Company; (ii) been convicted of, or pleaded guilty
or nolo contendre, to a felony; (iii) committed a criminal act relating to the
Executive’s employment or the Company involving, in the good faith judgment of
the CEO, fraud, or theft, but excluding any conviction which results solely from
Executive’s title or position with the Company and is not based on her personal
conduct; (vi) breached any material provision of this Agreement or of any
nondisclosure or non-competition agreement, between Executive and the Company,
as all of the foregoing may be amended prospectively from time to time; (vii)
intentionally breached a material provision of any code of conduct or ethics
policy in effect at the Company, as all of the foregoing may be amended
prospectively from time to time; or (viii) failed to perform any of her material
obligations under this Agreement or failed to execute and perform any directions
of the CEO.


(d)    Definition of “Good Reason”. For the purposes of this Agreement, “Good
Reason” shall mean: without the Executive’s express written consent, a material
reduction by the Company in the Executive’s total compensation as in effect on
the date hereof or as the same may be increased from time to time.







--------------------------------------------------------------------------------





(e)    Definition of “Change in Control”. “Change in Control” of Kindred
Biosciences, Inc. as used in this Agreement shall mean the following, but only
to the extent it is interpreted in a manner consistent with the meaning of “a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” under
Section 409A of Internal Revenue Code of 1986, as amended (“Code Section 409A”),
and any successor statute, regulation and guidance thereto, and limited to the
extent necessary so that it will not cause adverse tax consequences with respect
to Code Section 409A: (i) a merger or consolidation of the Company whether or
not approved by the CEO of Directors, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (ii) the stockholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets.


3.    Compensation.


(a)    Base Salary. While Executive is employed hereunder, the Company will pay
Executive a base salary at the gross annualized rate of $297,754 (the “Base
Salary”), paid in accordance with the Company’s usual payroll practices. The
Base Salary will be subject to review annually and may be adjusted upwards at
the discretion of the CEO and the Board of Directors. The Company will deduct
from each such installment any amounts required to be deducted or withheld under
applicable law or under any employee benefit plan in which Executive
participates.


(b)    Annual Bonus. Executive may be eligible to earn an Annual Bonus relating
to each fiscal year, based on the achievement of individual and Company written
goals established on an annual basis by the CEO. If the Executive meets the
applicable goals, then the Executive may be awarded a bonus for that year up to
30% of then-current Base Salary. Such bonus is wholly discretionary, and is
dependent on several factors including the performance of the company. The
Executive is not entitled to a bonus solely as result of meeting her goals.


(c)    Equity Compensation.


(i)   On the Commencement Date, the Company will grant Executive an option to
purchase 50,000 shares of the Company’s common stock (the “Option”), with the
Option to (i) have an exercise price equal to the closing price of the Company’s
common stock on The NASDAQ Capital Market on the Commencement Date, and (ii)
vest in annual increments over the four (4) year period following the
Commencement Date, with vesting to begin on the one (1) year anniversary of the
Commencement Date, with 25% of the total number of shares vesting and 1/48th of
the total number of shares vesting monthly thereafter until fully vested.


(ii)  Executive will be eligible to earn an additional option to purchase shares
of the Company’s common stock on an annual basis. Based on the achievement of
individual and Company goals, the Executive will be eligible to be awarded a
stock option that year up to a number equivalent to 0.3% of the outstanding
shares. The grant of any such additional option is wholly discretionary, and is
dependent on several factors including the performance of the company. The
Executive is not entitled to an additional option solely as result of meeting
her goals.





--------------------------------------------------------------------------------







(d)    Fringe Benefits. In addition to any benefits provided by this Agreement,
Executive shall be entitled to participate in all benefits plans maintained by
the Company from time to time. Executive understands that, except when
prohibited by applicable law, the Company's benefit plans and fringe benefits
may be amended, enlarged, diminished or terminated prospectively by the Company
from time to time.


(e)    Vacation. Executive will be entitled to accrue up to twenty vacation days
per year that Executive remains employed by the Company. Executive’s vacation
may be carried over from one calendar year to the next in accordance with
Company policy.


(f)    Reimbursement of Expenses. The Company will promptly reimburse Executive
for all ordinary and reasonable out-of-pocket business expenses that are
incurred by Executive in furtherance of the Company’s business.


4.    Severance Compensation.


(a)   Definition of Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” means (i) the portion of Executive’s Base Salary that has
accrued prior to any termination of Executive’s employment with the Company and
has not yet been paid; (ii) to the extent required by law and the Company’s
policy, an amount equal to the value of Executive’s accrued unused vacation
days; and (iii) the amount of any expenses properly incurred by Executive on
behalf of the Company prior to any such termination and not yet reimbursed.
Executive's entitlement to any other compensation or benefit under any plan or
policy of the Company, including but not limited to applicable option plans,
shall be governed by and determined in accordance with the terms of such plans
or policies, except as otherwise specified in this Agreement.


(b)    Termination By the Company for Cause, By the Executive Without Good
Reason, or as a Result of Executive’s Disability or Death. If Executive’s
employment hereunder is terminated either by the Company for Cause, by Executive
without Good Reason, or if Executive’s employment terminates as a result of the
Executive’s disability or death, the Company will pay the Accrued Obligations to
Executive within 7 days following the effective date of such termination and
shall have no further obligations to Executive.


(c)    Termination By the Company Without Cause, By Executive With Good Reason.
If Executive’s employment hereunder is terminated by the Company without Cause,
or by Executive with Good Reason, then:


(i)    The Company will pay the Accrued Obligations to Executive promptly
following the effective date of such termination;


(ii)   The Company will pay Executive a total amount equal to twelve (12) months
of Executive’s then current Base Salary, less applicable taxes and deductions;
such payment to be made within 7 days of termination.


(iii)   The Company will continue to provide medical insurance coverage for
Executive and Executive’s family at no cost to Executive for eighteen (18)
months; provided, that the Company shall have no obligation to provide such
coverage if Executive fails to elect COBRA benefits in a timely fashion or if
Executive becomes eligible for medical coverage with another employer; and







--------------------------------------------------------------------------------





(d)    Termination Following A Change In Control. If Executive’s employment is
terminated within the twelve (12) month period following a Change in Control by
the Company, then the Executive shall be entitled to receive the payments and
benefits set forth in Section 4(c) above, and


(i)     Any options or restricted stock previously awarded to Executive shall
vest and be immediately exercisable by the Executive.


(e)    Release of Claims/Resignation. The Company shall not be obligated to
provide Executive any of the benefits or equity acceleration set forth in
Section 4(c) until Executive has executed a separation agreement in a form
mutually acceptable to the Company and the Executive, which shall include a
releases of claims between the Company and the Executive, including provisions
regarding mutual non-disparagement and confidentiality.


(f)    No Other Payments or Benefits Owing. The payments and benefits set forth
in this Section 4 shall be the sole amounts owing to Executive as separation pay
upon termination of Executive’s employment. Executive shall not be eligible for
any other payments, including but not limited to additional Base Salary
payments, bonuses, commissions, or other forms of compensation or benefits,
except as may otherwise be set forth in this Agreement or other Company plan
documents with respect to plans in which Executive is a participant.


5.    Property and Records. Upon termination of Executive’s employment,
Executive will deliver to the Company any property of the Company which may be
in Executive’s possession.


6.    General.


(a)    Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Executive shall be sent to the last known address in the Company's records or
such other address as Executive may specify in writing. Notices to the Company
shall be sent to the Company's Chairman or to such other Company representative
as the Company may specify in writing.


(b)    Entire Agreement/Modification. This Agreement, together with the
Confidentiality, Non-Competition and Intellectual Property Agreement attached
hereto and the other agreements specifically referred to herein, embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement (or in a subsequent written
modification or amendment executed by the parties hereto) will affect, or be
used to interpret, change or restrict, the express terms and provisions of this
Agreement.


(c)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the





--------------------------------------------------------------------------------





specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.


(d)    Assignment and Binding Effect. The Company may assign its rights and
obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved. Executive may not assign
Executive’s rights and obligations under this Agreement without the prior
written consent of the Company. This Agreement shall be binding upon Executive,
Executive’s heirs, executors and administrators and the Company, and its
successors and assigns, and shall inure to the benefit of Executive, Executive’s
heirs, executors and administrators and the Company, and its successors and
assigns.


(e)    Indemnification. The Company shall indemnify Executive to the fullest
extent permitted by law against any expenses, judgments, fines, penalties and
amounts paid in settlement in connection with any Company related proceeding in
which Executive is involved.


(f)    Governing Law/Jury Waiver. This Agreement and the rights and obligations
of the parties hereunder will be construed in accordance with and governed by
the law of the state of California, without giving effect to conflict of law
principles. Both the Executive and the Company hereby waive right to jury trial
with respect to any claims related to this Agreement or to Executive’s
employment with the Company.


(g)    Severability. The parties intend this Agreement to be enforced as
written. However, should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.


7.    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
The Company:
Kindred Biosciences, Inc.
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer
 
Employee:
Wendy Wee


By: /s/ Wendy Wee
Name: Wendy Wee








--------------------------------------------------------------------------------





EXHIBIT A
TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Kindred
Biosciences, Inc., a Delaware corporation, its subsidiaries, affiliates,
successors or assigns (collectively, the “Company”).


I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.


I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.


I further agree that for twelve (12) months from the date of this Certification,
I shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity.


Further, I agree that for twelve (12) months from the date of this
Certification, I shall not use any Confidential Information of the Company to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
any purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.


Date:_______________________    


Employee:





--------------------------------------------------------------------------------







Wendy Wee


_________________________





